FILED
                             NOT FOR PUBLICATION                                JUL 23 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

BILLY LEONARDO IE,                                No. 11-72453

               Petitioner,                        Agency No. A89-697-533

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 8, 2014**
                                Seattle, Washington

Before:        ALARCÓN, TASHIMA, and MURGUIA, Circuit Judges.

       Petitioner Billy Leonardo Ie, a native and citizen of China, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

immigration judge’s denial of his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
         The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2)(C).
jurisdiction under 8 U.S.C. § 1252. Reviewing the BIA’s factual findings for

substantial evidence, 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992), we deny the petition.

      Substantial evidence supports the BIA’s decision that Ie failed to establish

past persecution. The incidents to which Ie testified did not rise to the level of

persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009); Wakkary

v. Holder, 558 F.3d 1049, 1059 (9th Cir. 2009). Furthermore, Ie failed to

demonstrate that the Indonesian government could not or would not have helped

him. See Rahimzadeh v. Holder, 613 F.3d 916, 920 (9th Cir. 2010). Ie did not

demonstrate that Indonesia’s “laws or customs effectively deprive[d] [him] of any

meaningful recourse to governmental protection.” Id. at 921. The only time that Ie

did seek the police’s help – during the 2007 automobile accident – the police

prevented the escalation of violence between Ie and private actors.

      Substantial evidence also supports the BIA’s determination that Ie failed to

establish a well-founded fear of future persecution. Although Ie belongs to a

disfavored group, he did not demonstrate an individualized risk: Ie’s family

continues to live in Indonesia without incident, see Tamang v. Holder, 598 F.3d
1083, 1094 (9th Cir. 2010), and he did not offer any evidence that distinguishes his

experience from that of all other ethnic Chinese Indonesians, see Halim, 590 F.3d

at 979. The altercation after the 2007 traffic accident and the 2005 fight “could

                                           2
have happened to any ethnic Chinese Indonesian.” Halim, 590 F.3d at 979.

Because substantial evidence supports the BIA’s conclusion that Ie did not

demonstrate past persecution or a well-founded fear of future persecution, Ie is

ineligible for asylum.

      When a petitioner fails to establish eligibility for asylum, which is a less

stringent standard than the standard for withholding of removal, his claim for

withholding of removal also fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Finally, Ie failed to demonstrate his eligibility for protection under CAT

because he did not establish that he is likely to be tortured, that such torture would

occur at the hands of the Indonesian government, or that, more broadly, torture is

ever “used against members of the Chinese Christian minority.” Wakkary, 558
F.3d at 1068.

      The BIA correctly held that Petitioner failed to meet his burden to establish

eligibility for asylum, withholding of removal, or protection under CAT.

      Petition for review DENIED.




                                           3